My attitude toward the opinion of Mr. Justice REID is well expressed in the language employed by the majority of this Court in commenting on the dissenting opinion of Mr. Justice WIEST inState Board of Agriculture v. Auditor General, 226 Mich. 417, in which Mr. Justice McDONALD, speaking for the majority of the Court, said:
"I am in entire disagreement with the conclusions reached by Mr. Justice WIEST in reference to the powers and duties of the State board of agriculture. If his opinion is to prevail we will have completely overturned the well settled policy of the State relative to the management and control of the university and of the agricultural college. These institutions of learning are very close to the hearts of the people of Michigan. They have made of them the most unique organizations known to the law, in this, that they are constitutional corporations created for the purpose of independently discharging State functions. The people are themselves the incorporators; the boards that control them are responsible only to the people who elect them; they are independent of every other department of State government." *Page 252 
To the statement contained in Mr. Justice REID'S opinion that plaintiff suffered a personal injury which arose out of and in the course of his employment by defendant should be added the further fact that it is not disputed that such employment and the duties which plaintiff was performing at the time of his injury were within the scope and in furtherance of college operations. May the legislature, as relates to such employment, prescribe that the defendant shall be subject to the provisions of the workmen's compensation act? I think not.
As stated in my Brother's opinion, the Michigan Constitution of 1908, art. 11, § 8, provides that the board "shall have the general supervision of the college, and the direction and control of all agricultural college funds." Plaintiff's work, at the time he became injured, was being performed squarely within the field over which the defendant board is given supervision. Furthermore, to require payment of compensation in such case directly affects the defendant's constitutionally-conferred power of direction and control over all agricultural college funds. The constitutional grant to defendant board of supervision, direction andcontrol in these respects, must be deemed absolute to the exclusion therefrom of interference by the legislature.Sterling v. Regents of University of Michigan, 110 Mich. 369
(34 L.R.A. 150); Weinberg v. Regents of University ofMichigan, 97 Mich. 246; Bauer v. State Board of Agriculture,164 Mich. 415; State Board of Agriculture v. Auditor General,supra.
My Brother's opinion cites no decisions of this Court as authority for the proposition that the legislature may exercise control directly or indirectly over those fields as to which the regents of the university or the State board of agriculture are given the powers of supervision by the Constitution. This *Page 253 
is not because the question has not heretofore been considered by this Court. Our decisions on the subject are numerous, ranging from shortly after the grant of powers to the board of regents by the Constitution of 1850 until recent times. Through them all runs a uniform thread of authority to the effect that the fields over which the Constitution delegates supervisory powers to the regents or board of agriculture are not to be invaded by the legislature. A review of these cases is essential here.
In People, ex rel. Drake, v. Regents of the University,4 Mich. 98, this Court denied an application for mandamus to compel the regents to comply with a statute enacted by the legislature requiring appointment by the regents of a professor of homeopathy. In response to the claim that the statute was unconstitutional because it constituted an invasion of the regents' constitutional powers, this Court said:
"We are compelled to recognize in this question what might well suggest doubts of the binding force of the law."
In People v. Regents of the University, 18 Mich. 469, like application for mandamus was made as in the case reported in4 Mich. 98 and the application was not granted because a majority of the Court could not be convinced that "the legislature had power under the Constitution to exercise any such control over the regents, who are vested with the `general supervision of the university, and the direction and control of all expenditures of the university interest fund'" (syllabus).
In People, ex rel. Attorney General, v. Regents of theUniversity, 30 Mich. 473, like application received like treatment because the Court, as stated in its *Page 254 
opinion, had not changed its previous views (clearly a reference to the last above cited case).
In Weinberg v. Regents of the University of Michigan,97 Mich. 246, plaintiff brought suit against the regents to recover the value of materials furnished to a subcontractor in building the university hospital. Action was predicated upon a statute requiring public boards, officers or agents making contracts for the construction of public buildings to require security by bond for payment by the contractor and all subcontractors of all labor and material claims. The regents, in contracting for the building of the hospital, had required no such security by bond. A judgment for plaintiff in the court below was reversed, a majority of this Court holding that the statute in question did not control the regents. The majority opinion, in so holding, alluded to the fact that this Court had refused to compel the regents to comply with certain legislative acts in the three last above cited cases.
  In Sterling v. Regents of University of Michigan, 110 Mich. 369
(34 L.R.A. 150), mandamus was sought to compel the regents to comply with an act of the legislature providing for removal of the homeopathic medical college from Ann Arbor to Detroit. The writ was denied on the authority of the Weinberg Case and for the expressed reason that "the legislature has no control over the university or the board of regents." The opinion in this case contains an extended analysis of the entire general question before us, including the history of the constitutional grant of powers to the regents, the reasons therefor, construction of the constitutional language employed for that purpose, and a review of the decisions thereon.
In Bauer v. State Board of Agriculture, 164 Mich. 415, wherein the power of the defendant board to *Page 255 
expend funds of the college for the purpose of constructing a building for lease to the United States government for post office purposes was challenged, this Court, in upholding such power, held that the defendant board had exclusive control and direction of the general funds of the college appropriated for the general purposes of the college.
In Board of Regents of the University of Michigan v. AuditorGeneral, 167 Mich. 444, we granted a writ of mandamus to compel the auditor general to issue a warrant upon the State treasurer for certain university expenditures after the auditor general had refused to issue it because the university had expended moneys in violation of the accounting laws of this State. The writ was granted on the ground "that the board of regents has independent control of the affairs of the university."
In Agler v. Michigan Agricultural College, 181 Mich. 559 (5 N.C.C.A. 897), discussed at greater length later in this opinion, we held that the defendant was not subject to the workmen's compensation act for the reasons stated in Weinberg v. Regentsof University of Michigan, supra.
In People for use of Regents of the University of Michigan, v. Brooks, 224 Mich. 45, involving condemnation proceedings for the use and benefit of the regents, we said:
"The `board of regents' is a separate entity, independent of the State as to the management and control of the University."
State Board of Agriculture v. Auditor General, (syllabus 2)supra, reads as follows:
"The condition attached by Act No. 308, Pub. Acts 1923, that the money thereby appropriated to the State board of agriculture for the purpose of carrying on agricultural extension work in co-operation *Page 256 
with the United States department of agriculture should be subject to the general supervisory control of the State administrative board, held, beyond the power of the legislature to impose, being in conflict with the Constitution (Art. 11, § 8) giving to the State board of agriculture exclusive control of all of its funds."
This concludes a summary review of all the Michigan decisions on the subject, disclosing the uniform position taken by this Court over a period of almost 70 years, in unmistakably clear opposition to the views now expressed by Mr. Justice REID.
In Agler v. Michigan Agricultural College, supra, we said:
"By virtue of the Constitution of 1909 (1908), the State board of agriculture was put on the same plane with the board of regents of the university of Michigan. It has been established beyond question by decisions of this Court that neither the legislature nor any officer or board of this State may interfere with the control and management of the affairs and property of the university."
From this quotation it is clear that all which this Court has heretofore said concerning the independence of the board of regents of the university applies with equal force and effect to the State board of agriculture under its present constitutional powers.
I am not in accord with my Brother's analysis of the AglerCase. In that case we said, in part, as follows:
"For the reasons stated by Mr. Justice GRANT in the WeinbergCase, we must conclude that it cannot be said that the State board of agriculture or the regents of the university are brought under the workmen's compensation act." *Page 257 
The reasons stated by Mr. Justice GRANT in the Weinberg Case, and quoted in the Agler Case, are as follows:
"`If the university were under the control and management of the legislature, it would undoubtedly come within this statute, as do the agricultural college, normal school, State public school, asylums, prisons, reform schools, houses of correction, et cetera. But the general supervision of the university is, by the Constitution, vested in the regents. * * *
"`The university is the property of the people of the State, and in this sense is State property so as to be exempt from taxation. Auditor General v. Regents of the University ofMichigan, 83 Mich. 467 (10 L.R.A. 376). But the people, who are the corporators of this institution of learning, have, by their Constitution, conferred the entire control and management of its affairs and property upon the corporation designated as "the Regents of the University of Michigan," and have thereby excluded all departments of the State government from any interference therewith. The fact that it is State property does not bring the regents within the purview of the statute. The people may, by their Constitution, place any of its institutions or property beyond the control of the legislature.'"
This language from the Weinberg Case I deem controlling here. In that case we also said "under the Constitution, the State cannot control the action of the regents."
In Sterling v. Regents of University of Michigan, supra, in commenting on the Weinberg Case, we said:
"We might with propriety rest our decision upon that case, and should be disposed to do so were it not for the urgent contention of the counsel on the part of the relator that that case does not apply. *Page 258 
We are therefore constrained to state some further reasons toshow that the legislature has no control over the university orthe board of regents.
"(1) The board of regents and the legislature derive their power from the same supreme authority, namely, the Constitution. In so far as the powers of each are defined by that instrument, limitations are imposed, and a direct power conferred upon one necessarily excludes its existence in the other, in the absence of language showing the contrary intent. Neither the university nor the board of regents is mentioned in article 4, which defines the powers and duties of the legislature; nor in the article relating to the university and the board of regents is there any language which can be construed into conferring upon or reserving any control over that institution in the legislature. They are separate and distinct constitutional bodies, with the powers of the regents defined. By no rule of construction can it be held that either can encroach upon or exercise the powers conferred upon the other."
In Board of Regents of the University v. Auditor General,supra, we said:
"By the provisions of the Constitution of 1850, repeated in the new Constitution of 1909 (1908), the board of regents is made the highest form of juristic person known to the law, a constitutional corporation of independent authority, which, within the scope of its functions, is co-ordinate with and equal to that of the legislature. By the old Constitution it is given `direction and control of all expenditures from the university interest fund' (section 8, art. 13); and by the new Constitution `general supervision of the university, and the direction and control of all expenditures from the university funds.' Section 5, art. 11. That the board of regents has independent control of the affairs of the university by authority of these constitutional provisions is well settled by former decisions of this Court." *Page 259 
In State Board of Agriculture v. Auditor General, supra, 423, we also said:
"The State board of agriculture stands on the same constitutional footing as the board of regents of the university. The progress which our university has made is due in large measure to the fact that the framers of the Constitution of 1850 wisely provided against legislative interference by placing its exclusive management in the hands of a constitutional board elected by the people. The underlying idea was that the best results would be attained by centering the responsibility in one body independent of the legislature and answerable only to the people. See Sterling v. Regents of University of Michigan,110 Mich. 369, 382 (34 L.R.A. 150). For this reason the Constitution gave the regents the absolute management of the university, and the exclusive control of all funds received for its use. This Court has so declared in numerous decisions.People, ex rel. Drake, v. Regents of the University, 4 Mich. 98;  Weinberg v. Regents of the University of Michigan,97 Mich. 246, 254; Sterling v. Regents of University of Michigan,supra; Board of Regents of the University v. Auditor General,167 Mich. 444."
Mr. Justice REID writes that the State Constitution does not provide for the "immunity of defendant * * * as a State governmental agency" and that the legislature by including defendant within the terms of the workmen's compensation act has deprived it of such immunity, citing Benson v. State HospitalCommission, 316 Mich. 66. The Benson Case is not in point inasmuch as it involved an action brought against the State under the court of claims act, Act No. 135, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 13862-1 et seq., Stat. Ann. 1940 Cum. Supp. § 27.3548[1] et seq.), and the construction of section 24 of that act as amended by Act No. 237, Pub. Acts 1943 (Comp. Laws Supp. 1943, *Page 260 
§ 13862-24, Stat. Ann. 1944 Cum. Supp. § 27.3548 [24]), which waived the defense of governmental immunity in certain cases brought before the court of claims. That act never had application to claims for compensation brought before the compensation commission of the department of labor and industry. See Rogers v. Kent Board of County Road Commissioners,319 Mich. 661, 668, decided on rehearing January 5, 1948. Furthermore, said section 24 of the act as thus amended in 1943 was expressly repealed by Act No. 87, § 2, Pub. Acts 1945 (Stat. Ann. 1947 Cum. Supp. § 27.3548 [42]), and was no longer in effect when the cause of action in the instant case, if any, arose. The matter of governmental immunity is irrelevant here, the question before us being whether the legislature may, constitutionally, apply the workmen's compensation act to employees of the State board of agriculture.
Mr. Justice REID bases his conclusion that it is competent for the legislature to impose the provisions of the workmen's compensation act upon the defendant on the theory that it constitutes an exercise of the police power vested solely in the legislature. The people, through the State Constitution, may vest the powers of State government or limit them where and as they will, consistent with the guarantee contained in article 4, § 4, of the Constitution of the United States. As said in Clements
v. McCabe, 210 Mich. 207:
"It is beyond question that, when the people of this State adopted their Constitution, police power was placed in the legislature, except as distinctly reserved or conferredelsewhere."
In the field of "general supervision of the college and the direction and control of all agricultural college funds," the people have "distinctly reserved or conferred elsewhere" than in the legislature the *Page 261 
power to supervise, direct or control, and by the Constitution itself have barred legislative intrusion.
Wood v. City of Detroit, 188 Mich. 547 (L.R.A. 1916C, 388), relied upon by Mr. Justice REID, is distinguishable. There the defendant city claimed that its constitutionally conferred powers of local self-government were invaded by the legislature's attempt to apply the workmen's compensation act to certain of the city's employees. The Court, referring to article 8, § 21, of the State Constitution authorizing cities and villages to adopt and amend charters and pass laws and ordinances "subject to the Constitution and general laws of this State," said:
"The Constitution of 1909 [1908] has pointed out the extent of the local powers and capacities of cities and villages * * * thus restricting the power of the legislature to grant or to deny toparticular communities the enumerated capacities and powers, at will, but it has not * * * denied the power of the legislature to enact general laws applicable to cities."
The situation in the instant case is different because the powers conferred upon the defendant board of agriculture by the Constitution are not expressly declared to be subject to the general laws of this State. We do not overlook the concluding words in article 11, § 8, that the defendant board "shall perform such other duties as may be prescribed by law." These words do not give the legislature the power to invade the field granted exclusively to the board of agriculture by the Constitution. As was said in Bauer v. Board of Agriculture, 164 Mich. 415:
"The addition to the last clause of section 8 of the words, `and shall perform such other duties as may be prescribed by law,' makes it clear that the duties to be prescribed by the legislature are other *Page 262 
than `the general supervision of the college and the direction and control of all agricultural college funds,' as to which as we held in Sterling v. Regents of University of Michigan, supra, the State board of agriculture has exclusive supervision and control."
Plaintiff is apprehensive as to certain suggested consequences were we to hold the defendant "immune from all legislation." Similarly, Mr. Justice REID writes, "However, the provision of the Constitution giving the State board of agriculture sole control of the funds of the college does not generally exempt the said board from the great body of general laws of this State." To ascribe such immunity to defendant or to hold it thus exempt is not necessary to decision for defendant on the facts before us. Suffice it to say that within the confines of the field of "general supervision of the college, and the direction and control of all agricultural college funds" it is the clear intent of the people, as expressed in the Constitution, that the defendant shall exercise exclusive authority therein without legislative intrusion.
I can only conclude that the employment of persons for the prosecution of college business, functions or operations is within defendant's exclusive supervision; that the payment of compensation, from college funds, in the event of personal injury arising out of and in the course of such employment involves an act of direction and control of agricultural college funds which, again, is within the exclusive power of the defendant board; that for these reasons it is not competent for the legislature to impose the workmen's compensation act on the defendant with respect to the type of employment here involved.
The order of the department denying defendant's motion to dismiss and setting the case for hearing on its merits should be set aside and the cause remanded *Page 263 
to the department for entry of an order granting defendant's motion to dismiss plaintiff's application. No costs, a public question being involved.
BOYLES, NORTH, and CARR, JJ., concurred with DETHMERS, J.